WAIVER
 
THIS WAIVER (this “Waiver”) is dated as of May 27, 2009, by and between CHINA
BROADBAND, INC., a Nevada corporation,  (the “Company”) and the holders named on
the signature page hereto (the “Holder”).
 
BACKGROUND
 
WHEREAS, the Company issued to Holders the Promissory Notes dated as of January
11, 2008 in the aggregate principal amount of $4,850,000, (as amended, restated,
supplemented or otherwise modified from time to time, the “Notes”) pursuant to a
Subscription Agreement dated as of January 11, 2008 (the “Subscription
Agreement”).
 
WHEREAS, commencing about June of 2009 the Company intends to issue between
1,666,667 and  3,333,334 shares of common stock to new investors at a price per
share of $0.15 resulting in gross proceeds of between $250,000 and $500,000 (the
“Financing”).
 
WHEREAS, the Company has requested that the Holder consent to the Financing and
waive its rights under Section 12 of the Subscription Agreement as it relates to
this Financing only.  The Holder is willing to do so on the terms and conditions
hereinafter set forth.
 
NOW, THEREFORE, in consideration of any loan or advance or grant of credit
heretofore or hereafter made to or for the account of the Company by the Holder,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:
 
1.           All capitalized terms not otherwise defined herein shall have the
meanings given to them in the Subscription Agreement and Note.
 
2.           Each Holder hereby consents to the Financing and waives all rights
to the anti-dilution protection under Sections 12(a)-(d) of the Subscription
Agreement arising as a result of the Financing proposed to be entered into by
the Company.  The Company hereby acknowledges that the Holder is not waiving any
other rights under the Subscription Agreement, including, without limitation,
any future application of the antidilution provisions contained in Section 12 of
the Subscription Agreement.
 
3.           The Company agrees that the Conversion Price (as such term is
defined in the Notes) in the Notes shall be reduced from $0.75 to $0.25 per
share, subject to further adjustment in accordance with the Subscription
Agreement or herein.  Accordingly, Section 2.1 of the Notes is hereby amended
and restated to read as follows:
 
“2.1. Holder’s Conversion Rights. Subject to Section 2.2, for so long as this
Note remains outstanding and not fully paid, the Holder shall have the right,
but not the obligation, to convert all or any portion of the then aggregate
outstanding Principal Amount of this Note, together with interest, into shares
of Common Stock, subject to the terms and conditions set forth in this Article
III, at the rate of $0.25 per share of Common Stock (“Conversion Price”), as the
same may be adjusted pursuant to this Note and the Subscription Agreement. The
Holder may exercise such right by delivery to the Borrower of a written Notice
of Conversion pursuant to Section 2.3.”
 
 
 

--------------------------------------------------------------------------------

 
 
4.           In the event a Holder makes an additional investment in the Company
in the form of a convertible note or any other equity or equity linked security
on or prior to July 6, 2009 (the “Additional Investment”), such Holder’s
Conversion Price in the Notes shall be further reduced $0.20 or such lower price
as may result from the application of the provisions of Section 12 of the
Subscription Agreement.
 
5.           The Company agrees and covenants that, if it raises capital in
excess of $10,000,000 and up to $20,000,000 it will repay the Notes, on a pari
pasu basis based on outstanding principal and interest, a minimum of 12.5% of
the net proceeds raised.  The amount paid by the Company shall be paid towards
reduction from the principal debt currently owed to each Holder on a pari pasu
basis.  The Company agrees that if it raises capital in excess of $20,000,000
the amount of the Notes that it shall be required to repay shall be a minimum of
15.0% of the net proceeds raised.  The amount paid by the Company shall be paid
towards reduction from the principal debt currently owed to each Holder on a
pari pasu basis.
 
6.           Each Holder who makes an Additional Investment, agrees to enter
into an agreement with Clive Ng, whereby Mr. Ng will be given, upon request, all
voting control and power over the shares of common stock underlying the
convertible note or other equity or equity linked security purchased.
 
7.           The Company hereby represents, warrants and covenants as follows:
 
(a)           This Waiver constitute legal, valid and binding obligations of the
Company and is enforceable against the Company in accordance with its respective
terms.
 
(b)           Except as set forth in this Waiver, the Company hereby reaffirms,
as of the date hereof (or if any such representation, covenant or warranty is
expressly stated to have been made as of a specific date, as of such specific
date), all covenants, representations and warranties made in the Subscription
Agreement, the Notes, related Warrants (including Placement Agent Warrants) and
all documents, instruments and agreements entered into in connection with the
transactions contemplated thereby (collectively, the “Purchase Documents”).
 
(c)           Except as set forth in this Waiver, all terms and conditions of
the Purchase Documents shall continue unchanged and in full force and effect,
including, without limitation, the provisions set forth in Section 12 of the
Subscription Agreement.
 
(d)           No Event of Default has occurred and is continuing or would exist
after giving effect to this Waiver.
 
8.           The Holder hereby represents and warrants as follows:
 
(a)           It has the power and authority to execute, deliver and perform
this Waiver and that this Waiver is a legal, valid and binding obligation,
enforceable against it.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           It owns, of record and beneficially, and has valid title to, the
Note, free and clear of any and all liens.
 
9.           The execution, delivery and effectiveness of this Waiver shall not
operate as a waiver of any right, power or remedy of the Holder, nor constitute
a waiver of any provision of any Purchase Documents.
 
10.           Each party agrees to execute and deliver promptly any and all such
further reasonable documents, instruments and certificates, and to undertake all
such further acts, as may be necessary, desirable or appropriate to effectuate
the terms of this Waiver, including, without limitation, the execution of an
amendment to the Note, if such amendment is deemed necessary or desirable by
legal counsel to the Company, to effectuate the intention of the foregoing
provisions.
 
11.           Each party agrees that it will reasonably cooperate with the other
party to effectuate the intention of this Waiver.  The waivers and other
agreements contained herein by the Holder are irrevocable.
 
12.           This Waiver constitutes the entire understanding of the parties
relating to the subject matter hereof and supersedes all prior agreements and
understandings, whether oral or written.
 
13.           This Waiver shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns and shall be governed
by and construed in accordance with the laws of the State of New York.
 
14.           Section headings in this Waiver are included herein for
convenience of reference only and shall not constitute a part of this Waiver for
any other purpose.
 
15.           This Waiver may be executed by the parties hereto in one or more
counterparts, each of which shall be deemed an original and all of which when
taken together shall constitute one and the same agreement.  Any signature
delivered by a party by facsimile transmission shall be deemed to be an original
signature hereto.
 
 
3

--------------------------------------------------------------------------------

 
 
[Counter Part Signature Page to Waiver Agreement of China Broadband, Inc. ]
 
IN WITNESS WHEREOF, this Waiver has been duly executed as of the day and year
first written above.

 

 
CHINA BROADBAND, INC.




By: _____________________
Name:  Marc Urbach
Title:    President
 
Globis Capital Partners LP
   By:___________________, as General Partner




By: _____________________
Name:
Title:
 
Globis Overseas Fund, Ltd.
 
By: _____________________
Name:
Title:


 
Globis Asia, LLC


By: _____________________
Name
Title:
 
Marcia Kreinberg


By: _____________________
Name
Title:


Oliveira Capital, LLC


By: _____________________
Name
Title:

 
 
4

--------------------------------------------------------------------------------

 
 
[Counter Part Signature Page to Waiver Agreement of China Broadband, Inc.
Continued]
 

 
Nicole Kubin


By: _____________________
Name
Title:


Shai Stern


By: _____________________
Name
Title:


Chardan Capital Markets, LLC


By: _____________________
Name
Title:


Craig Samuels, IRA


By: _____________________
Name
Title:

 